Citation Nr: 0318190	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-12 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy, to include as result of exposure to herbicides.

3.  Entitlement to service connection for chloracne, to 
include as a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which granted service connection for 
PTSD and assigned a 50 percent disabling rating effective 
November 1996 and denied claims of entitlement to service 
connection for peripheral neuropathy and chloracne.

The veteran's claims of entitlement to service connection for 
peripheral neuropathy and chloracne, to include as a result 
of exposure to herbicides, are addressed in the REMAND 
portion of the instant decision.  In the veteran's January 
2000 notice of disagreement, he raised a claim for an earlier 
effective date for the grant of service connection for PTSD.  
The matter has not been adjudicated by the RO and is not 
properly before the Board at this time.  As such, the earlier 
effective date claim is referred to the RO for appropriate 
development and adjudication.  It also appears the veteran 
raised a claim for clear and unmistakable error (CUE) in his 
May 2000 VA Form 9.  However, the Board is not clear as to 
which prior decision the veteran is claiming CUE.  Thus, the 
CUE claim is also hereby referred to the RO for clarification 
and proper development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  During the entire period, the veteran's service-connected 
PTSD has been manifested by total occupational and social 
impairment.




CONCLUSION OF LAW

The criteria for entitlement to an initial 100 percent 
evaluation for PTSD, have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including § 4.130, Diagnostic Code 9411 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
supplemental statement of the case (SSOC), together has 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  While the RO has not sent 
a letter to the veteran explaining the VCAA and asking him to 
submit certain information, in light of the Board's decision 
to grant a 100 percent evaluation, adjudicating this claim 
does not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Background

The pertinent history is as follows.  In a February 1999 
rating decision, the veteran was granted service connection 
for PTSD and a 50 percent disability rating was assigned from 
November 1996.  That decision was based on evidence that 
included service medical records, the veteran's DD-214, VA 
examination dated in April 1997, and VA outpatient treatment 
records dated between 1987 and 1998.  As the veteran is 
appealing the original assignment of a 50 percent disability 
evaluation following an award of service connection for PTSD, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: his 
contentions; service medical records; VA treatment records 
dated between 1972 and 2002; VA examinations dated in 
September 1983, December 1986, and April 1997; and an October 
1987 VA medical opinion.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on this claim.  

The veteran's PTSD is currently rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as 50 percent disabling.  A 
100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. See 38 C.F.R. 
§ 4. 130.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that based on the 
evidence below a 100 percent evaluation is warranted for 
PTSD.  See 38 C.F.R. §§ 4.3, 4.7.   In this regard, VA 
outpatient treatment records dated between January 1995 and 
June 1996, note homicidal ideation in January 1995.  These 
records also document anger outbursts, intrusive thoughts, 
anxiety, hypervigilance, and trouble sleeping.  In March 
1995, it was noted that the veteran had homicidal thoughts 
towards to the adjudication board and in March 1996, the 
veteran was suffering from a loss of control.

A September 1996 statement from the veteran's psychiatrist 
and attached treatment notes indicated the veteran suffered 
from severe and chronic PTSD.  His symptoms included 
emotional instability, nightmares, flashbacks, intrusive 
thoughts, disturbed sleep, social isolation, hyperarousal, 
hypervigilance, depression, anxiety, and anger control 
problems.  It was also noted the veteran suffered severe 
attention, concentration, and short-term memory problems.  
The veteran reported serious interpersonal difficulties and 
problems relating to authority figures.  The treatment 
provider opined "due to the severe and chronic nature of 
[the veteran's] condition, [he] has been unemployed since 
1984."  The provider concluded, "I do not expect him to be 
able to return to competitive employment."

Upon VA examination in April 1997, the veteran complained of 
rage, explosiveness, depression, anxiety, panic attacks, 
sleeping problems, nightmares, flashbacks, social isolation, 
intrusive thoughts of war, agitation, poor concentration, and 
difficulties in relationships with other people.  The 
veteran's mood was found to be dysphoric.  Recent memory was 
disturbed and concentration was poor.  The veteran was 
assigned a Global Assessment of Functioning Scale Score (GAF) 
of 34, which according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition of the American 
Psychiatric Association (DSM-IV), is indicative of some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  See 38 C.F.R. 
§ 4.130.  

VA outpatient treatment records dated between September 1996 
and April 1998, show continued treatment for PTSD.  The 
veteran's complaints included anger, frustration, lack of 
concentration, depression, irritability, anxiety, and 
hyperarousal.  The veteran was assigned a GAF of 45 in 1997 
and 1998, which was indicative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning. Id.

VA outpatient treatment records dated between October 2000 
and September 2002, indicate the veteran was in group 
therapy.  Progress notes indicate the veteran suffered from 
anger, depression, flashbacks, depressed mood, social 
isolation, and sleep disturbances.  The veteran was assigned 
a GAF of 50 in September 2001, which is again indicative of 
serious symptoms. Id.

While the Board concedes that the veteran does not meet all 
the specific criteria listed for a 100 percent evaluation, 
his disability more closely approximates the criteria for the 
higher rating. The findings of the VA examiners, as well as 
VA treatment records, are indicative of total social and 
occupational impairment.  Moreover, they are consistent in 
showing that the veteran is unemployable to warrant a total 
rating.

The Board has considered the severity of the veteran's 
service-connected PTSD during the entire period from the 
initial assignment of a 50 percent rating to the present 
time.  See Fenderson, supra.  The Board also finds that 
evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial 100 percent evaluation for PTSD is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.  


REMAND

The veteran has also filed claims of entitlement to service 
connection for peripheral neuropathy and chloracne, to 
include as a result of exposure to herbicides.  
In the instant case, the veteran has not been provided notice 
of the VCAA as mandated by the Court.  Recently, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated provisions of 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  These provisions allowed the Board to take 
corrective action to cure defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to attempt to 
cure VCAA deficiencies.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).   The result is 
that the RO must notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the claims, what evidence VA will develop, and what 
evidence the veteran must furnish.  See Quartuccio, supra.   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the service connection 
claims, what evidence VA will develop, 
and what evidence the veteran must 
furnish. See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

2.  The RO should obtain all records from 
the Social Security Administration 
pertaining to the award of disability 
compensation, as well as any underlying 
treatment records utilized in reaching 
the determination.

3. After the veteran has been provided 
the required notice, his claims of 
entitlement to service connection for 
peripheral neuropathy and chloracne, to 
include as a result of exposure to 
herbicides, should be readjudicated.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



